 

Exhibit 10.1

 

AKARI THERAPEUTICS, PLC

 

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

(Effective as of June 1, 2016)

 

The Board of Directors (the “Board”) of Akari Therapeutics, Plc (the “Company”)
has approved the following Amended and Restated Non-Employee Director
Compensation Policy (this “Policy”) which establishes compensation to be paid to
non-employee directors of the Company, effective as of June 1, 2016 (“Effective
Time”), to provide an inducement to obtain and retain the services of qualified
persons to serve as members of the Company’s Board of Directors (the “Board”).

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, a “Non-Employee Director”). “Affiliate”
shall mean an entity which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.

 

Stock Option Grants

 

All stock option amounts set forth herein shall be subject to automatic
adjustment in the event of any stock split or other recapitalization affecting
the Company’s ordinary shares.

 

Annual Stock Option Grants

 

Annually, each Non-Employee Director shall be granted a non-qualified stock
option to purchase 1,300,000 shares of the Company’s ordinary shares (equivalent
to 13,000 ADSs based on 1:100 ratio) under the Company’s 2014 Equity Incentive
Plan (the “2014 Plan”). The grant shall be made on the date of the Company’s
Annual General Meeting of shareholders (the “AGM”), on the date of the first
meeting of the Board held following the AGM, or on any date following such AGM
as may be recommended by the Compensation Committee and approved by the Board.
The Board may approve the grant and set the grant date in a written unanimous
consent.

 

Initial Stock Option Grant for Newly Appointed or Elected Directors

 

Each new Non-Employee Director shall be granted a non-qualified stock option to
purchase shares of the Company’s ordinary shares under the 2014 Plan, as
follows:

 

If the Non-Employee Director who was not previously appointed to the Board is
first elected at the Company’s Annual General Meeting (the “AGM”), the grant
shall be 1,300,000 shares of the Company’s ordinary shares (equivalent to 13,000
ADSs based on 1:100 ratio). The grant shall be made on the date of the AGM at
which the Non-Employee Director is elected, on the date of the next regularly
scheduled meeting of the Board, or on any date following such AGM as may be
recommended by the Compensation Committee and approved by the Board. The Board
may approve the grant and set the grant date in a written unanimous consent.

 

If the Non-Employee Director is appointed to the Board in advance of the next
AGM and will stand for election at that AGM, the grant shall be 1,300,000 shares
of the Company’s ordinary shares (equivalent to 13,000 ADSs based on 1:100
ratio) and the grant shall be made at the meeting of the Board at which he or
she is appointed and, if not made at such meeting, shall be made promptly
following such meeting by written unanimous consent of the Board.

 



 

 

 

If the Non-Employee Director is first appointed to the Board in advance of the
next AGM and will not stand for election at that AGM, the number of shares in
the grant and the vesting schedule shall be determined by the Compensation
Committee, taking into account the term of the appointment, and the grant shall
be made at the meeting of the Board at which he or she is appointed and, if not
made at such meeting, shall be made promptly following such meeting by unanimous
consent of the Board.

 

Terms for All Option Grants

 

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, each Annual Stock Option granted under this
Policy shall (i) vest in full on the date of the next AGM following the date of
grant, subject to the Non-Employee Director’s continued service on the Board;
(ii) have an exercise price equal to the fair market value of the Company’s
ordinary shares as determined in the 2014 Plan on the grant date; (iii)
terminate ten years after the grant date, (iv) become fully vested immediately
prior to a Change of Control (as defined below) and (v) contain such other terms
and conditions as set forth in the form of option agreement approved by the
Board or the Compensation Committee prior to the grant date.

 

Unless otherwise specified by the Board or the Compensation Committee at the
time of grant, each Initial Stock Option Grant For Newly Appointed or Elected
Directors granted under this Policy shall (i) vest ratably in three equal
installments with the first installment vesting on the date of the first AGM
following the date of the grant, and with the second and third installments
vesting, respectively, on the dates of the second and third AGMs following the
date of the grant, subject to the Non-Employee Director’s continued service on
the Board; (ii) have an exercise price equal to the fair market value of the
Company’s ordinary shares as determined in the 2014 Plan on the grant date;
(iii) terminate ten years after the grant date, (iv) become fully vested
immediately prior to a Change of Control (as defined below) and (v) contain such
other terms and conditions as set forth in the form of option agreement approved
by the Board or the Compensation Committee prior to the grant date.

 

“Change of Control” means the occurrence of any of the following events: (i) any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities
(excluding for this purpose any such voting securities held by the Company or
its affiliates or by any employee benefit plan of the Company) pursuant to a
transaction or a series of related transactions; or (ii)(a) a merger or
consolidation of the Company whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (b) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring stockholder approval.

 



 

 

 

Annual Fees

 

Each Non-Employee Director serving on the Board shall receive an annual cash
retainer amount of $36,000. In addition, the Chairman and Vice Chairman shall
receive an additional annual cash retainer of $10,000.

 

In addition, each member of the Audit Committee, Compensation Committee,
Nominating and Corporate Governance Committee and Research and Development
Committee, as applicable, and each chairperson of such committees, as
applicable, shall be entitled to the following annual retainer amounts:

 

Board of Directors or

Committee of Board of Directors

Annual Cash Retainer Amount for Committee Membership Annual Cash Retainer Amount
for Committee Chairmanship Audit Committee $5,000 $15,000 Compensation Committee
$5,000 $10,000 Nominating and Corporate Governance Committee $5,000 $10,000
Research and Development Committee $5,000 $10,000

 

Payment Terms for All Cash Fees

 

Cash payments payable to Non-Employee Directors shall be paid on a quarterly
basis in advance of the last business day of each of the fiscal quarters (each,
a “Payment Date”).

 

Following a Non-Employee Director’s first election or appointment to the Board
of Directors, such Non-Employee Director shall receive his or her cash
compensation pro-rated beginning on the first day which he or she was initially
appointed or elected. If a Non-Employee Director dies, resigns or is removed
during any quarter, he or she shall be entitled to a cash payment on a pro-rated
basis through his or her last day of service.

 

Form of Compensation

 

A Non-Employee Director may elect, in lieu of annual cash payments, to be paid,
in part or in full, in the form of fully-vested shares of the Company’s ordinary
shares. In such case, an electing Non-Employee Director will receive such number
of shares of the Company’s ordinary shares equal to the dollar-value of the
non-cash portion of their annual compensation, calculated in accordance with
FASB Accounting Standards Codification ASC 718, “Share-Based Payment” on the
Payment Date.

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board of Directors and committees thereof or in connection with
other business related to the Board of Directors.

 



 

 

 

Amendments

 

The Compensation Committee shall periodically review this Policy to assess
whether any amendments in the type and amount of compensation provided herein
should be made and shall make recommendations to the Board of Directors for its
approval of any amendments to this Policy.

 

 

 

 